Citation Nr: 0925396	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-30 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than July 6, 2005, 
for service connection for cold injuries.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
January 1946 and from June 1948 to November 1951.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of the hearing is associated with the claims file. 

In January 2008, the Board remanded this case for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the record reveals that further RO 
action on the claims remaining on appeal is warranted.

In an August 2005 rating decision, service connection was 
granted for cold injuries to bilateral upper and bilateral 
lower extremities with an effective date of July 6, 2005, 
based on a VA examination of that date which first diagnosed 
the Veteran with cold injury.  At his October 2007 hearing, 
the Veteran stated that he had received treatment for his 
cold injury at VAMC Ann Arbor prior to July 2005, 
specifically as early as 1956.

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.  In the 
January 2008 remand, the RO via the AMC was instructed to (1) 
send the Veteran and his representative a letter that 
complies with the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) and Dingess v. Nicholson, 19 
Vet. App. 473 (2006); (2) request any records pertaining to 
the Veteran since 1956 from the VAMC in Ann Arbor; with 
instructions that if records are unavailable, a negative 
reply is requested; and (3) then readjudicate the issue on 
appeal.  In January 2002, AMC send the Veteran a letter 
notify him of the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In March 2009, AMC requested all records 
pertaining to the Veteran since 1956 from the VAMC in Ann 
Arbor, noting that a negative reply was requested if the 
records were unavailable.  In April 2009, records from VAMC 
Ann Arbor from July 6, 2005 to June 10, 2008 were received 
and associated with the claims folder.  Also in April 2009, 
VAMC Ann Arbor replied that they would need additional time 
to complete the processing of AMC's request.  No further 
communication with VAMC Ann Arbor has been associated with 
the record.  In a May 2009 Supplemental Statement of the Case 
(SSOC), AMC readjudicated the claim.

As this is a claim for an earlier effective date, the date 
entitlement arose is of the utmost importance.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  Therefore, a request for medical 
records from VAMC Ann Arbor from 1956 to present necessarily 
is a request for records prior to the current effective date 
of July 6, 2005.  In this case, records have been produced 
for the time period of July 2005 to June 2008, but it is 
unclear whether these records represent the sum total of the 
records available.  If no records exist at VAMC Ann Arbor for 
the Veteran prior to July 6, 2005, then a response to that 
effect should be entered into the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO should contact the VAMC in Ann 
Arbor and request that it provide any 
records pertaining to the Veteran since 
1956, specifically any records from 
prior to July 6, 2005.  Associate the 
request and all records received with 
the claims file.  If records are 
unavailable for the time period at 
issue, a negative reply is requested.

2.	Then the RO should readjudicate the 
issue on appeal.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, then the RO 
should issue a Supplemental Statement 
of the Case and provide the veteran and 
his representative with an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

